Citation Nr: 1215101	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-42 800	)	DATE
	)
	)

On Appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Appellant asserts that he was in the Commonwealth Army of the Philippines in service of the Armed Forces of the United States (USAFFE) during World War II, including the recognized guerrillas in the service of the Armed Forces of the United States.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This matter was remanded by the Board in October 2011 for additional development.  The Board remanded the appeal in order to again attempt to verify the Appellant's service with different service dates.  The RO/AMC did contact the National Personnel Records Center and obtain a response.  Therefore, there has been compliance with the remand instructions, and the appeal is ready for adjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDING OF FACT

The National Personnel Records Center has certified that the Appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The Appellant does not have recognized active military service as required to establish eligibility for Filipino Veterans Equity Compensation Fund benefits.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2011); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011).  





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

The U. S. Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As the law is dispositive in the instant claim, the VCAA is not applicable.  

Analysis 

The Appellant seeks a one-time payment from the Filipino Veterans Equity Compensation Fund under the American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, Section 1002 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens.  The Secretary of VA is to administer the fund consistent with applicable provisions of Title 38 of the United States Code.

Under Section 1002, an eligible person is any person:  (1) who served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (2) any person who served in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (3) any eligible person was discharged or released from service under conditions other than dishonorable.  See 38 C.F.R. § 3.40 (eligibility for VA benefits for certain Philippine service).

For the purpose of establishing evidence of service, the Department of Veterans Affairs may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions:  (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of the Department of Veterans Affairs the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the evidence submitted does not meet the stated requirements, the Department of Veterans Affairs will request verification of service from the service department.  38 C.F.R. § 3.203(c).

The findings of the U.S. Service Department verifying a person's service are binding on VA for the purpose of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992).

The Appellant asserts qualifying service in the Commonwealth Army of the Philippines in service of the Armed Forces of the United States (USAFFE), including the recognized guerilla forces in service of the Armed Forces of the United States for the period from August 6, 1942 through September 27, 1945.   

As proof of qualifying service, the Appellant has submitted numerous documents, including the following: Special Orders No. 174, USAFIP NL, dated August 8, 1945; Certificate from the Office of the Adjutant General, Camp Aguinaldo revealing that the Appellant joined USAFIP NL on July 24, 1945; Philippine Veterans Affairs Office, application for old age pension date February 1992; Philippine Veterans Affairs Office pension check dated February 2008; Certification of served in the guerrilla forces during World War II from the Armed Forces of the Philippines dated in July 2008; Certifications that the Appellant served in the military forces during World War II from the Armed Forces of the Philippines, Military Service Board dated in July 1999 and August 1999; Service personnel record extract received by the RO in June 2009; copies of Anderson Fil-American Guerilla identification card, etc.  

As none of the documents submitted by the Appellant were issued by a U.S. Service Department, the RO relied on verification of service from the National Personnel Records Center (NPRC), which in March 2009, certified that the Appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United State Armed Forces.  

Subsequently in March 2009, the Appellant submitted a statement indicating that his period of service was August 6, 1942 to September 27, 1945 and not July 24, 1945 to November 1945 as noted on his earlier submitted documentation.

In October 2011 the Board remanded the matter to attempt and verify the newly reported service dates.

In December 2011 NPRC again certified that the Appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United State Armed Forces.  

As the certifications and affidavits of the Appellant relevant to military service, fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as the records are not official documents of the appropriate United States Service Department, the documents may not be accepted by the Board as verification of service for the purpose of determining eligibility for VA benefits, including the one-time payment from the Filipino Veterans Equity Compensation Fund.

Further, the Appellant has provided no further evidence that would warrant a request for recertification from the service department.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994) (recertification with evidence of erroneous spelling of name); Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (recertification when there is newly received relevant evidence since the negative certification).
As the U.S. Service Department, through the National Personnel Records Center certified that the Appellant did not serve as a member of the Philippine Commonwealth Army, including in the recognized guerillas, in the service of the United State Armed Forces, the finding is binding on VA for the purpose of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992).  

Therefore, the Board concludes that the Appellant is not eligible for, that is, he is not legally entitled to the Filipino Veterans Equity Compensation Fund benefit under the American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5.

As the law is dispositive, the claim must be denied because of the lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The Appellant is not eligible for benefits from the Filipino Veterans Equity Compensation Fund and the appeal is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


